Citation Nr: 0108919	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-06 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea 
syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The appellant had verified active duty for training (ACDUTRA) 
in the Iowa Army National Guard from October 31, 1963 to 
March 14, 1964 and from August 12, 1967 to August 27, 1967.

The issue on appeal arose from a Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision in October 
1999.  The RO denied entitlement to service connection for 
obstructive sleep apnea syndrome as not well-grounded.  

The record reflects that the appellant was afforded a video 
conference hearing before the undersigned Member of the Board 
of Veterans' Appeals (Board) in July 2000.  A transcript of 
that hearing is of record.  At the hearing he appears to have 
raised additional issues some of which have been previously 
denied.  He mentioned deviated nasal septum, hearing loss, 
tinnitus and psychiatric problems.  As these claims have been 
neither procedurally prepared nor certified for appellate 
review, they are referred to the RO for initial consideration 
and appropriate adjudication.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  Obstructive sleep apnea syndrome was not shown during the 
appellant's active service in the Iowa National Guard.

2.  The record is without competent medical evidence 
supporting an etiologic link between the obstructive sleep 
apnea syndrome first demonstrated many years postservice and 
any incident of the remote period of National Guard service. 




CONCLUSION OF LAW

Obstructive sleep apnea syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131, 1153 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303(d), 3.306 (2000);Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096) (2000) 
(codified as amended at 38 U.S.C.A. § 5107).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant had verified active duty for training (ACDUTRA) 
in the Iowa Army National Guard from October 31, 1963 to 
March 14, 1964 and from August 12, 1967 to August 27, 1967.

A September 1963 National Guard enlistment physical 
examination report was silent for obstructive sleep apnea 
syndrome.  A report of medical history completed at that time 
showed he denied having any trouble sleeping.  Physician's 
summary of all pertinent data showed the appellant was in 
good health.  

A February 1964 service physical examination report for 
release from ACDUTRA to the reserves was silent for 
obstructive sleep apnea syndrome.  A report of medical 
history completed at that time showed he denied having any 
trouble sleeping.  Physician's summary of all pertinent data 
showed the appellant stated that his medical history was 
negative.  

An August 1967 Department of the Army (DA) Form 2173, 
Statement of Medical Examination and Duty Status showed that 
while performing military duty as a truck driver in a convoy, 
the appellant applied the brakes of his vehicle to avoid 
hitting the vehicle in front of him and stopped suddenly.  

The subsequent lurch forward caused his face to strike the 
steering wheel thereby causing one of his upper teeth (tooth 
number 8) to chip and loosen.  The incident was considered in 
line of duty.  

An August 1967 service outpatient medical report shows that 
chipped tooth number 8 was repaired. 

An April 1969 periodic service physical examination report 
was silent for obstructive sleep apnea syndrome.  Significant 
or interval history revealed that the appellant stated that 
there had been no change in his physical status since his 
last physical examination in February 1964.

Postservice private medical evidence of record dating between 
1977 and 1993 primarily referred to hearing loss without any 
mention of sleep apnea.  Information from the Social Security 
Administration pertained solely to hearing loss and 
personality disorder.

In July 1999, the appellant filed a claim of entitlement to 
service connection for sleep apnea due to a vehicle accident 
in which he struck his face on the steering wheel while 
performing military duty.  Received in support of his claim 
were private medical records dated in the mid 1990's 
referring to obstructive sleep apnea. 

A September 1996 pulmonary medicine consultation report shows 
the appellant's chief complaint was loud snoring and 
excessive daytime sleepiness for many years.  He had been 
witnessed to have apnea during sleep as well.  Impression was 
rule out sleep apnea.  

November 1996 private medical records from Herman Hospital 
showed the appellant complained of excessive daytime 
somnolence for many years.  He also had a history of loud 
snoring, which was of sufficient magnitude to cause his 
partner to sleep in another room.  A physical examination 
concluded in a finding of moderately severe obstructive sleep 
apnea syndrome. 

In August 1999, the RO requested the appellant to identify 
all sources of treatment for sleep apnea and to complete and 
return the enclosed release for medical records.

The appellant subsequently notified the RO of treatment for 
sleep apnea solely through Dr. MS.

In October 1999 the RO requested all pertinent treatment 
records from Dr. MS and also notified the appellant of the 
request.  

In response to the RO's request, Dr. MS submitted pertinent 
medical records dated in 1999, including a sleep study 
report.  They show obstructive sleep apnea syndrome.  It was 
reported as history that the veteran noted having sleep apnea 
for many years and that while in the service, fellow 
servicemen would tell him that he would stop breathing.  He 
referred to an earlier evaluation for sleep problems at 
Herman Hospital.  Also, it was noted that he did not have 
significant baseline nasal obstruction.  

The appellant was afforded a video conference hearing before 
the undersigned in July 2000.  A transcript (T.) of that 
hearing is of record.  It was claimed that the appellant's 
sleep apnea was aggravated by injury sustained in the truck 
accident in service during August 1967, in which he also 
sustained a chipped tooth.  T-2.  It was argued that he had 
fallen asleep at the wheel while driving.  T-2.  It was noted 
that the accident resulted in facial injury which aggravated 
his sleep apnea.  T-2.  

The appellant noted as background history having numerous 
physical problems including going to sleep during the daytime 
at school or anywhere. T-2.  Consequently, he did poorly in 
school, barely passing.  Upon leaving high school he enrolled 
in college and attended classes for a semester but failed 
miserably.  T-3.  There was no money for health care.  T-3.  
He enlisted in the National Guard for six years to try to 
supplement his income.  T-3.  He noted that in 1967, while on 
his way to a two week annual training exercise, he fell 
asleep while driving a trucking convoy and sustained a 
chipped tooth.  T-4.  


The appellant reported the accident was totally his fault 
because he had fallen asleep as he had repeatedly before, and 
all through his military enlistment.  T-4.  He noted giving 
notice of his trouble sleeping before his enlistment.  T-4.  
He also referred to sleep studies in 1999 and March 2000.  T-
7.


Preliminary Matters

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 Veterans Claims Assistance Act of 2000 (November 
9, 2000; 114 Stat. 2096) to be codified at 38 U.S.C.A. 
§ 5103(a).  This law eliminates the well-grounded requirement 
and amplifies the duty to notify and assist.  

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  

The notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. § 
5103A(b)(1), (2).  The law further states that whenever the 
Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c), 
the efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103A(b)(3).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(d).  

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, alters former 38 U.S.C.A. 
§ 5107, and now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. 

When there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5107.

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.  

Although the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000,
the Board may proceed to issue a decision at this time with 
respect to the issue on appeal. 

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including his service medical records, 
postservice private treatment records, and a Travel Board 
hearing transcript.  While the present record is absent the 
March 2000 sleep study noted by the appellant at the hearing, 
there is no claim that the report would otherwise confirm the 
diagnosis obstructive sleep apnea, a fact already of record.  
Neither the appellant nor his representative claim the report 
provides competent medical evidence of a link to the 
appellant's National Guard service.  As such outstanding 
record represents only cumulative findings of record, it 
would serve no useful purpose to remand this case to the RO 
to obtain such record thereby causing unnecessary delay in 
appellate review.  He has not identified any pertinent 
outstanding records which the RO has not attempted to obtain.  
The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  

Since the RO was able to obtain all pertinent service medical 
records and postservice private treatment records with 
diagnostic workups, there is more than sufficient evidence of 
record to decide the claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision on the merits 
since remanding this case would be superfluous and serve no 
useful purpose.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the Veterans Claims Assistance Act of 2000.


Criteria

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5107).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training. 38 
U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 1991& Supp. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Since the appellant did not have combat service the 
provisions of 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (2000) 
are not for application.

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991);  38 C.F.R. § 3.304 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that VA's burden of proof for 
rebutting the presumption of soundness is not merely evidence 
that is "cogent and compelling," i.e., a sufficient 
showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word unmistakable" means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable." 
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988).

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.356(a) (2000).  Green v. Derwinski, 1 Vet. 
App. 320, 322-23 (1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (2000).  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993); citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

Where there is a chronic disease shown in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5107).


Analysis

The appellant appears to claim that he either developed 
obstructive sleep apnea syndrome or aggravated a preexisting 
obstructive sleep apnea process as a consequence of injury 
sustained in a truck accident in August 1967 while on 
ACDUTRA.

A comprehensive review of the service medical records dating 
between 1963 and 1969 including records pertinent to the 
truck accident in August 1967, discloses they are completely 
silent for obstructive sleep apnea syndrome.  The 
examinations conducted prior to active duty for training 
clearly show the veteran was reported to be in good health, 
and he specifically denied any problems sleeping.  He is 
therefore entitled to a presumption of soundness at 
induction.  The medical examination for release from active 
duty for training shows the veteran again denied having any 
problems with sleeping and the medical examiner noted that 
his medical history was negative.  

Moreover, the postservice private medical evidence of record 
dating between 1977 through approximately 1993, including 
information from SSA, refers to disabilities other than 
obstructive sleep apnea syndrome.  In fact, it was not until 
a time dating in 1996, that the appellant complained of 
pertinent symptoms that were attributed to obstructive sleep 
apnea syndrome by diagnostic workup.

Accordingly, the medical evidentiary record is totally 
nonsupportive of the veteran's argument that he developed or 
aggravated obstructive sleep apnea syndrome during service, 
to include consideration of trauma therein.  Despite the 
appellant's argument, the Board points out that there is no 
supporting competent medical evidence of an etiologic link or 
nexus between the obstructive sleep apnea syndrome first 
demonstrated many years following separation from National 
Guard service, and any incident of his remote period of 
service including the truck accident in August 1967, while on 
ACDUTRA.  

Importantly the appellant maintains that he has obstructive 
sleep apnea syndrome which began in National Guard service or 
was aggravated therein.  The Court has held that while a lay 
person is competent to testify as to facts within his own 
observation and recollection, such as visible symptoms, a lay 
person such as the appellant is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's obstructive sleep apnea syndrome is related to a 
disease or injury incurred during service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board notes that evidence of record that simply 
contains information recorded by a medical examiner, 
unenhanced by any additional medical comment by the examiner, 
does not constitute competent medical.  LeShore v. Brown, 8 
Vet. App. 406 (1995).

Because the veteran has failed to establish proof of a link 
between his current obstructive sleep apnea syndrome and his 
military service, the Board finds that his claim of 
entitlement to service connection for obstructive sleep apnea 
syndrome must be denied.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for obstructive sleep apnea 
syndrome.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for obstructive sleep apnea 
syndrome is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

